Citation Nr: 1600001	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  07-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin Pension Center


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $8,934.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 2007 by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran contacted the RO on June 12, 2006 to report that he had not received his June 2006 pension check in the amount of $8,934.  The next day, June 13, the Veteran endorsed the original pension check reported as missing.  

2.  The VA placed a tracer on the check issued in June 2006 and placed a stop payment on the check.  The VA sent the Veteran a replacement check on June 19, 2006 and the Veteran endorsed the check on June 21, 2006.
 
3.  The Veteran's endorsement of the original check and the replacement check directly led to the overpayment in the amount of $8,934.00 and constituted intent to seek unfair advantage from the Government. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA benefits in the calculated amount of $8,934.00 is precluded by a finding of bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. § 1.965(b) (2015). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
The U.S. Court of Appeals for Veterans Claims (Court), however, has determined that this duty does not apply to claims for waiver of recovery of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 53, which involves application for waiver of overpayment is not a claim for benefits in the first instance, and hence not a matter for which the notice requirements under section 5103(a) are applicable).  Consequently, there is no requirement in this case that VA notify the Veteran of the procedures for substantiating his claim, or undertake substantial measures to assist in its development. 

Notwithstanding the above, the Veteran has had the opportunity to set forth relevant arguments and evidence in support of his claim for waiver of indebtedness in response to the Committee on Waivers' February 2007 decision and the issuance of a May 2007 statement of the case that provided an explanation for denial of the benefits sought, and citation to pertinent law and regulations.  The Veteran has not challenged the validity of the debt, and thus the issue presented is limited to that of the propriety of a waiver.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  Hence, while the duty to notify and assist does not apply under the circumstances, the Veteran still has had a reasonable opportunity to provide supporting evidence and contentions, and his claim may be fairly adjudicated on its merits. 

II.  Criteria and Analysis

A report of contact dated June 12, 2006 shows that the Veteran called the Detroit, Michigan VA Regional Office (RO) and informed the RO that he did not receive the June 2006 check for his nonservice-connected pension in the amount of $8.934.00.  There was a notation to put a tracer on the check.  On June 13, 2006, the Veteran endorsed the original check.  The RO placed a stop payment on the check on June 16, 2006.  A replacement check was issued June 19, 2006 and the Veteran endorsed the replacement check on June 21, 2006.  

VA sent a letter dated in July 2006 to the Veteran informing him that VA has received notification from the Treasury Department that the original check and the replacement check, representing the same entitlement period, have been negotiated.  The Veteran was asked to review the endorsements on the enclosed check copies and to complete the enclosed form if he did not negotiate or benefit from the proceeds of one or both of these checks or authorized another individual to do so.  The Veteran was also notified that if he does not complete the form within 60 days from the date of the letter, a debt will be established against his account.  The Veteran sent a letter to VA received in August 2006 asserting that he does not have the money to pay back the overpayment at this time and to send him a payment plan to repay the money.  An October 2006 letter from the RO informed the Veteran he owes VA $8,934.00 and his payment options.  The Veteran requested a waiver of indebtedness in January 2007.  The Committee denied the waiver request in February 2007 and the Veteran appealed this decision.  

The pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience. 8 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.962 (2015).  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b). 

The issue of whether there exists a preliminary bar to recovery of indebtedness is a determination which must be reviewed by the Board de novo.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015). 

The regulatory criteria defines the term "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  A claimant's conduct in connection with the creation of an overpayment arising out of VA benefits or services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  See also Richards v. Brown, 9 Vet. App. 255 (1996). 

In the present case, the Board finds that there is evidence of bad faith in the creation of the overpayments in the amount of $8.934.00.  In this case, the Veteran initiated the processing of the reimbursement check by reporting his monthly pension check as lost or stolen.  Furthermore, the evidence shows that the Veteran endorsed the original check the day after he reported to VA that he had not received the check.  There is no indication in the record that the Veteran contacted the RO after receipt of the original check to inform the RO that the original check was located.  The Board notes that in the substantive appeal the Veteran asserted that he was told by several VA employees to "keep the $8,934.00 payment, which was received twice, and VA will notify him."  Nonetheless, given that the Veteran requested the replacement payment, it would be unreasonable to conclude that he was unaware of the purpose of the reimbursement check and therefore did not consider endorsing both the original check and the reimbursement check as "double dipping."  

In light of the foregoing, the Board finds that the Veteran was fully aware that he was issued a reimbursement check in June 2006 in response to his reporting to VA that his regular pension check was missing, and that his endorsement of the reimbursement check constituted "double dipping" of funds already issued for the month of June.  Such action is consistent with intent to seek an unfair advantage with constructive knowledge of the result, and resulted in a loss to the government.  Therefore, a finding of bad faith under the circumstances is warranted.  See 38 C.F.R. § 1.965(b)(2).  Such finding is a statutory bar to further consideration of a waiver of recovery of this overpayment. 


ORDER

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $8,934.00 is denied. 





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


